Exhibit 10.1

FIRST AMENDMENT TO LEASE AGREEMENT

THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered
into on the 29th day of October, 2009, by and between GLL US OFFICE, LP, a
Delaware limited partnership (“Landlord”), and DEERFIELD CAPITAL CORP., a
Maryland corporation (“Tenant”).

W I T N E S S E T H:

WHEREAS, Prentiss Properties Acquisition Partners, L.P., a Delaware limited
partnership (“Original Landlord”), and Deerfield & Company LLC, an Illinois
limited liability company (“Original Tenant”) entered into a Lease Agreement
dated July 11, 2005 (the “Lease”);

WHEREAS, Landlord succeeded to all of Original Landlord’s interest in and to the
Lease and Tenant succeeded to all of Original Tenant’s interest in and to the
Lease;

WHEREAS, under the Lease, Landlord leases to Tenant certain premises (together,
the “Original Premises”) (i) deemed to consist of 69,184 rentable square feet,
and (ii) consisting of the entire eighth (8th) floor and the entire ninth (9th)
floor of the office building commonly known as “One O’Hare Centre” and located
at 6250 North River Road, Rosemont, Illinois 60018 (the “Building”);

WHEREAS, Tenant desires to surrender the entire Original Premises to Landlord,
and that the Lease be appropriately amended, and Landlord is willing to accept
such surrender on the following terms and conditions;

WHEREAS, Tenant and Landlord agree to relocate Tenant from the Original Premises
to an area comprising the entire twelfth (12th) floor of the Building as
depicted on Exhibit A attached hereto (the “Substitution Space”); and

WHEREAS, Tenant and Landlord are willing to do the same on the following terms
and conditions.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby amend the Lease as follows:

I. Substitution. Effective as of the Reduction Effective Date (hereinafter
defined) but subject to Section III.B below, the Substitution Space is
substituted for the Original Premises and, from and after the Reduction
Effective Date, the “Premises”, as defined in the Lease, shall be deemed to mean
the Substitution Space containing 25,470 rentable square feet and comprising the
entire twelfth (12th) floor of the Building. In addition, 69,184 square feet
shall be replaced with 25,470 square feet in Item R of the Basic Lease
Information and Exhibit A to the Lease shall be replaced with Exhibit A attached
hereto.

II. Substitution Effective Date.

A. The Term for the Substitution Space shall commence on October 1, 2010 (the
“Substitution Effective Date”). From and after the Reduction Effective Date and
subject to Section IX below, the Substitution Space is subject to all the terms
and conditions of the Lease except as expressly modified herein and except that
Tenant shall not be entitled to receive any allowances, abatements or other
financial concessions previously granted with respect to the Original Premises
unless such concessions are expressly provided for herein with respect to the
Substitution Space.

B. The Term of the Substitution Space (and thus the new “Termination Date” under
the Lease) shall expire on February 28, 2021, unless sooner terminated in
accordance with the Lease or extended as provided in Article 24 of the Lease.

C. As of the Substitution Effective Date, the Lease Years under the Lease shall
be deemed reset, with the first Lease Year for the Substitution Space commencing
on the Substitution Effective Date and ending on the last day of the 12th full
calendar month thereafter.

III. Reduction.

A. Tenant shall vacate the Original Premises on or prior to April 30, 2010 and
return the same to Landlord in “broom clean”, “as-is” condition (but subject to
any arrangements with a new tenant approved by Landlord regarding a transfer of
existing furniture and equipment within the Original Premises) and, except as
provided below, Tenant shall fully comply with all obligations under the Lease
respecting the Original Premises up to the Reduction Effective Date.

B. Effective as of the later of the date Tenant vacates the Original Premises or
May 1, 2010 (the “Reduction Effective Date”), the Original Premises shall no
longer be considered part of the Premises. As of the Reduction Effective Date,
the Original Premises shall be deemed surrendered by Tenant to Landlord, the
Lease shall be deemed terminated with respect to the Original Premises, and the
“Premises”, as defined in the Lease, shall be deemed to mean the Substitution
Space. Except as expressly provided in this Amendment (including the next
succeeding subparagraph), Landlord hereby releases, acquits and discharges
Tenant and its officers, directors, shareholders, employees, agents, successors
and assigns of and from all obligations and liabilities under the Lease with
respect to the Original Premises arising from and after the Reduction Effective
Date (expressly including, without limitation, any obligations of the Tenant
under Sections 9.4, 26, 27, 28 or elsewhere in the Lease to remove any
Alteration, Leasehold Improvement or any other real or personal property from
the Original Premises, excepting Tenant’s obligation to remove the Tenant’s
Property (as defined in Section 9.4 of the Lease), maintain existing signage and
to leave the Original Premises in broom clean “as-is” condition pursuant to the
terms of Paragraph III A. above and the monetary obligations expressly described
in this Amendment).

However, notwithstanding the foregoing and for purposes of Tenant’s rental
obligations only, Tenant and Landlord hereby agree that Tenant shall continue to
be obligated to pay all Rent under the Lease on the entire Original Premises,
from the Reduction Effective Date until the Substitution Effective Date, as if
the Premises remained at 69,184 rentable square feet (see Section IV.A below);
provided, however, Tenant’s obligation to pay for any utility services consumed
within the Original Premises shall cease as of the Reduction Effective Date. If
Tenant timely vacated the Original Premises as required herein, then from and
after the Substitution Effective Date, Tenant’s Rent obligations shall be as set
forth in Section IV.B below.

C. Notwithstanding anything to the contrary in this Amendment, if Tenant shall
holdover in the Original Premises beyond April 30, 2010, but not beyond
August 31, 2010 (which dates, in each instance shall be extended without penalty
by the amount of time equal to any delay caused by Force Majeure Events [as such
term is hereinafter defined]), such hold over shall not be deemed to be an Event
of Default hereunder prior to August 31, 2010, however, Tenant’s obligation to
pay Rent under the Lease on the entire Original Premises shall be extended on a
day-for-day basis after the Substitution Effective Date (i.e., one day for each
day that Tenant fails to vacate the Original Premises as required in
Section III.A above), all as if the Premises remained at 69,184 rentable square
feet. For example, if Tenant vacated the Premises on May 3, 2010, then Tenant
would pay full Rent on the Original Premises through October 3, 2010.

D. If Tenant shall holdover in the Original Premises beyond August 31, 2010 for
any reason (including Force Majeure Event), then without limiting any of the
Landlord remedies set forth in the Lease, the following provisions shall also
apply to Tenant:

1. Tenant shall be liable for Base Rent, Tenant’s Operating Cost Payment, any
other Additional Rent and other charges respecting the Original Premises equal
to twice the amount in effect under the Lease, prorated on a per diem basis and
on a per square foot basis for the Original Premises. Such holdover amount shall
not be in limitation of Tenant’s liability for consequential or other damages
arising from Tenant’s holding over, nor shall it be deemed permission for Tenant
to holdover in the Original Premises.

2. Such holdover shall be deemed an immediate Event of Default under the Lease
without the necessity of notice therefore being delivered by Landlord to Tenant.

3. As of September 1, 2010, Tenant hereby waives any requirement of service of
any statutory notice or demand as a condition precedent to Landlord exercising
any of its rights under this subsection D.

4. Landlord may terminate Tenant’s right of possession of the Premises (with or
without terminating the Lease), re-enter the Premises by summary proceedings or
otherwise, expel Tenant and remove any or all property from the Original
Premises, and Tenant shall be deemed to have relinquished any and all leasehold
rights (whether statutory or otherwise) to the Original Premises.

5. Landlord may cancel and terminate this Amendment, and all provisions of the
Lease shall be reinstated and effective as if this Amendment was never executed
or effective.

6. Upon receipt of written notice from Landlord, Tenant shall immediately
increase its Security Deposit to $2,333,400 and deliver to Landlord a Letter of
Credit in that amount or a cash disbursement so that Landlord is holding that
amount as the Security Deposit under the Lease.

IV. Base Rent.

A. Continuing Rent Obligations for Original Premises. As of the Reduction
Effective Date and until the Substitution Effective Date, Tenant shall pay Rent
in the amounts and as due under the original Lease as if the Premises remained
at 69,184 rentable square feet. All such Rent shall be payable by Tenant in
accordance with the terms of the Lease.

B. Base Rent for Substitution Space. Commencing on the Substitution Effective
Date, the Rent Schedule set forth on Exhibit C to the Lease shall not apply to
the Substitution Space and Tenant shall pay Landlord Base Rent for the
Substitution Space as follows:

                                  Lease   Begin   End   Rate   Annual   Monthly
Year   Year   Year                        
1.
  10/1/10   9/30/11   $ 22.25     $ 566,707.50     $ 47,225.63  
 
                               
2.
  10/1/11   9/30/12   $ 22.75     $ 579,442.50     $ 48,286.88  
 
                               
3.
  10/1/12   9/30/13   $ 23.25     $ 592,177.50     $ 49,348.13  
 
                               
4.
  10/1/13   9/30/14   $ 23.75     $ 604,912.50     $ 50,409.38  
 
                               
5.
  10/1/14   9/30/15   $ 24.25     $ 617,647.50     $ 51,470.63  
 
                               
6.
  10/1/15   9/30/16   $ 24.75     $ 630,382.50     $ 52,531.88  
 
                               
7.
  10/1/16   9/30/17   $ 25.25     $ 643,117.50     $ 53,593.13  
 
                               
8.
  10/1/17   9/30/18   $ 25.75     $ 655,852.50     $ 54,654.38  
 
                               
9.
  10/1/18   9/30/19   $ 26.25     $ 668,587.50     $ 55,715.63  
 
                               
10.
  10/1/19   9/30/20   $ 26.75     $ 681,322.50     $ 56,776.88  
 
                               
11.
  10/1/20   2/28/21   $ 27.25     $ 289,190.63*     $ 57,838.13  
 
                               



  *   reflects five month stub period.

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

Notwithstanding the foregoing and provided the Reduction Effective Date has
occurred and no Event of Default exists as of the Substitution Effective Date,
Tenant’s obligation to pay Base Rent for the Substitution Space shall be fully
abated during the months of October and November 2010.

V. Reimbursement of Abatement Amount. Tenant shall be obligated, at any time
prior to the expiration of the fourth Lease Year for the Substitution Space, to
pay Landlord $94,451.25 (being equal to the Base Rent for the Substitution Space
abated during the months of October and November 2010 pursuant to the
immediately preceding subparagraph) as Additional Rent under the Lease. Tenant
may elect the time for such payment, and may make such payment in more than one
installment, provided such payments must occur, and the $94,451.25 be paid in
full, prior to the expiration of the fourth Lease Year.

VI. Security Deposit.

A. Reduction of Security Deposit. Landlord is currently in possession of
Tenant’s Security Deposit in the form of the Letter of Credit in the amount of
$2,333,400. As of the date that Tenant delivers Tenant’s Deposit, as such term
is defined and required in Exhibit B attached hereto (the “LOC Reduction Date”),
the table on Schedule 1.2 to the Lease shall be deleted and replaced with the
following:

“Tenant’s required Security Deposit shall be a Letter of Credit in the amount of
$1,333,400, which, subject to Article 19 of the Lease, shall be reduced to
$500,000 on September 30, 2010.”

The reduction of the Letter of Credit shall be completed as follows: Landlord
shall deliver the original Letter of Credit to the issuer of the Letter of
Credit (“Issuer”) in trust, with instructions that the Letter of Credit shall be
reduced only when Issuer has simultaneously wired, or is unconditionally
prepared to immediately wire, the Tenant’s Deposit to the Escrow Trustee (as
defined in Exhibit B attached hereto) using the wire instructions provided by
Landlord. Issuer shall be instructed to immediately return the Letter of Credit
to Landlord upon written request.

In addition, on the date that Schedule 1.2 is replaced as described above, the
amount of $3,000,000 in Item S of the Basic Lease Information shall be replaced
with $1,333,400 and Article 19 shall be deleted in its entirety and replaced
with the following:

“ARTICLE 19

SECURITY DEPOSIT

Tenant shall, as security for the performance of Tenant’s obligations under this
Lease, deliver to Landlord an unconditional and irrevocable letter of credit
(such letter of credit and any amendment or replacement thereof approved by
Landlord is defined herein as the “Letter of Credit” and such Letter of Credit,
together with the cash proceeds of any draw thereunder, shall be collectively
referred to as the “Security Deposit”) in favor of Landlord and its successors
and assigns. The Letter of Credit shall be in the form attached hereto as
Exhibit F and shall be issued by a financial institution reasonably satisfactory
to Landlord. The initial Letter of Credit hereunder shall expire no earlier than
twelve (12) months after the Reduction Effective Date and any replacement Letter
of Credit hereunder shall expire no earlier than twelve (12) months from the
then outstanding and expiring Letter of Credit, with the final Letter of Credit
to expire no earlier than thirty (30) days after the expiration of the Term. Any
replacement Letter of Credit shall be delivered to Landlord at least thirty
(30) days prior to the expiration of the then outstanding Letter of Credit.
Landlord shall have the right, at Landlord’s sole cost and expense, to transfer
the Letter of Credit to any purchaser of the Building and, for collateral
purposes, to any mortgagee or lessor. Upon such transfer for other than
collateral purposes, Tenant shall look solely to such purchaser for return of
the Letter of Credit, and Landlord shall be relieved of any liability with
respect to such items. Unless required by applicable Requirements, Landlord
shall not be required to keep the Security Deposit segregated from other funds
of Landlord or to pay interest thereon. Tenant shall not assign or in any way
encumber the Security Deposit and shall pay all costs and expenses related to
maintaining the Letter of Credit, including the fees of the financial
institution that issues the Letter of Credit. During the continuance of any
Event of Default or the failure of Tenant to timely deliver a replacement Letter
of Credit as required hereunder, Landlord may, without prejudice to any other
remedy, draw upon the Letter of Credit, in whole or in part and use any portion
of the Security Deposit to cure such Event of Default or hold as a Security
Deposit. In no event shall the cash proceeds of any draw on the Letter of Credit
be considered an advance payment of Rent, and in no event shall Tenant be
entitled to use such cash proceeds for the payment of Rent. Following any such
draw and the application thereof to cure any such Event of Default, Tenant shall
either pay to Landlord, within five (5) Business Days of written demand, the
amount so applied in order to restore the Security Deposit to the then required
amount hereunder, or, restore the Letter of Credit to the then required amount
hereunder. If no Event of Default is then continuing at the termination of this
Lease, any remaining balance of the Security Deposit or remaining Letter of
Credit shall be returned to Tenant within the later to occur of (i) thirty
(30) days after the expiration or earlier termination of this Lease; or
(ii) thirty (30) days after Tenant’s surrender of the Premises in accordance
with Article 18 hereof, in each case provided no Event of Default or event for
which Tenant has received notice of default is then continuing. Notwithstanding
anything in this Article 19 to the contrary, and provided no Event of Default
exists under the Lease as of the effective date of the reduction of the Security
Deposit as described herein and provided Tenant shall not have been late more
than four (4) times in the payment of Rent during the prior twelve (12) month
period, then the Letter of Credit shall automatically reduce (or a replacement
Letter of Credit in such reduced amount shall be provided) as set forth on
Schedule 1.2 attached hereto. If the Letter of Credit automatically reduced in
violation of the terms of this Article 19, Tenant shall be required to obtain a
replacement Letter of Credit for the correct amount which is required
hereunder.”

B. Amendment to Letter of Credit. On the date that Schedule 1.2 is replaced as
described above, Exhibit F to the Lease is hereby replaced in its entirety with
the form of letter of credit attached to this Amendment as Exhibit C. Landlord
and Tenant shall cooperate so that the outstanding Letter of Credit currently in
Landlord’s possession can be reduced to the amount described above and Tenant
can simultaneously deposit the Tenant’s Deposit required in Exhibit B. In no
event shall the effectiveness of any reduction in the Letter of Credit occur
before Tenant has completed its Tenant’s Deposit.

VII. Tenant’s Pro Rata Share.

A. Tenant’s Pro Rata Share for Original Premises. Notwithstanding anything in
this Amendment to the contrary, for the period commencing with the Reduction
Effective Date and ending on the Substitution Effective Date, Tenant’s Share
under the Lease shall continue to be 18.6685% and Tenant shall remain liable for
all year-end adjustments with respect to Tenant’s Share of Operating Costs
applicable to the Original Premises for that portion of any calendar year
preceding the Substitution Effective Date. Such adjustments shall be paid at the
time, in the manner and otherwise in accordance with the terms of the Lease,
unless otherwise specified herein.

B. Tenant’s Pro Rata Share for Substitution Space. For the period commencing
with the Substitution Effective Date and ending on the Termination Date,
Tenant’s Pro Rata Share for the Substitution Space shall be 6.87%, and Tenant
shall pay for Tenant’s Share of Operating Costs applicable to the Substitution
Space in accordance with the terms of the Lease.

VIII. Improvements to Substitution Space.

A. Condition of Substitution Space. Tenant has inspected the Substitution Space
and agrees to accept the same in an “as is”, “broom clean” condition, without
any agreements, representations, understandings or obligations on the part of
Landlord to perform any alterations, repairs or improvements. Notwithstanding
the foregoing, Landlord hereby agrees to remove, at Landlord’s sole cost and
prior to the commencement of Leasehold Improvements in the Substitution Space,
any abandoned tele-data cabling located within the ceiling area above the
Substitution Space.

B. Responsibility for Improvements to Substitution Space. Any construction,
alterations or improvements to the Substitution Space shall be performed by
Tenant in accordance with Exhibit B attached hereto and made a part hereof. In
any and all events, neither the Reduction Effective Date nor the Substitution
Effective Date shall be postponed or delayed if the initial improvements to the
Substitution Space are incomplete on the Substitution Effective Date for any
reason whatsoever. Any delay in the completion of initial improvements to the
Substitution Space shall not subject Landlord to any liability for any loss or
damage resulting therefrom.

IX. Possession of Substitution Space. Possession of the Substitution Space shall
be tendered to Tenant by Landlord on the date on which this Amendment is
executed and delivered by Landlord to Tenant so that Tenant may perform its
obligations relating to the construction of the Substitution Space in accordance
with Exhibit B attached hereto. Following the date that Tenant shall have taken
actual possession of the Substitution Space, Tenant shall comply with all terms
and provisions of the Lease, except those provisions requiring payment of Base
Rent or Additional Rent as to the Substitution Space.

X. Transfer Review Fee. The last sentence of Section 7.4 is deleted and replaced
with the following: Notwithstanding the foregoing to the contrary, the
administrative fee charged by Landlord in connection with each Landlord’s review
of a proposed Transfer shall not exceed (i) $3,000 during Lease Years 1 through
5 and (ii) $4,000 during Lease Years 6 though 11.

XI. Alterations. Section 9.4 of the Lease is deleted in its entirety and
replaced with the following:

“Section 9.4 Each Alteration and the Leasehold Improvements (i.e., initial
improvements to the Substitution Space) made by Tenant in or upon the Premises
(excepting only Tenant’s personal property, furniture, equipment and trade
fixtures hereinafter referred to as “Tenant’s Property”), whether temporary or
permanent in character, shall become Landlord’s property upon its attachment to
the Premises and shall remain upon the Premises at the expiration or termination
of this Lease without compensation to Tenant; provided, however, upon the
expiration or earlier termination of the Term: (i) Landlord shall have the right
to require Tenant to remove any Alteration made to the Premises (including
Leasehold Improvements) if Landlord informs Tenant in writing at the time
Landlord approves the Plans for the Leasehold Improvements pursuant to the terms
of Paragraph 3(b) of Exhibit B or consents to any other Alterations performed
pursuant to this Article 9 that Landlord shall require removal of such
Alteration at the expiration or termination of this Lease (If Landlord fails to
notify Tenant in writing that an Alteration must be removed at the expiration or
earlier termination of the Lease, then Landlord shall be deemed to have waived
its right to require such removal); (ii) Tenant shall remove (with no further
notice to Tenant required with respect thereto) all telephone and
telecommunications wiring and cabling installed in the Premises whether
installed as part of the Leasehold Improvements or as part of any Alterations,
except for any such wiring or cabling that Landlord (after written inquiry from
Tenant) reasonably determines is likely to be re-used by a subsequent tenant of
the Premises; and (iii) if Tenant failed to obtain Landlord’s prior consent to
any Alteration which consent is required pursuant to Section 9.1 above, Landlord
may require Tenant to remove such Alteration if Landlord informs Tenant in
writing that Landlord requires such removal at any time prior to the expiration
or earlier termination of the Term. Tenant shall, at its cost and expense,
remove all Premises Improvements specifically required to be removed by Tenant
under this Lease and all of Tenant’s Property and repair any and all damage to
the Premises and the Building caused by such removal on or before the expiration
or termination of this Lease. In no event (including in the event of a
termination of this Lease by Tenant pursuant to Article 25 herein) shall Tenant
be required to remove any improvements, Alterations or Specialty Alterations
that exist within the Premises as of the date of execution of this Lease. The
provisions of this Section 9.4 shall survive the expiration or any earlier
termination of this Lease.”

XII. Parking. Item M of the Basic Lease Information is deleted in its entirety
and replaced with the following:

“Subject to the terms of Article 22 herein, Tenant shall have, during the Term,
76 Parking Permits to be used in common with others in the Parking Facility and
5 assigned parking spaces.”

In addition, Article 22 of the Lease is hereby deleted in its entirety and
replaced with the following:

“ARTICLE 22

PARKING

A. Landlord hereby grants to Tenant a license to use in common with other
tenants and with the public the Parking Facility and shall issue Parking Permits
for such use. Each such Parking Permit shall entitle Tenant to one
(1) unassigned parking space in the Parking Facility. Tenant shall be entitled
to the number of Parking Permits set forth in Item M of the Basic Lease
Information. During the Term, Landlord hereby grants to Tenant a license to use
five (5) assigned parking spaces in their presently existing location (at no
cost for the first 2 Lease Years and thereafter at a cost of $50 per month for
each such assigned space, to be increased from time to time by Landlord as and
when such rates are increased by Landlord for all users of the Parking
Facility), within a reasonable distance as determined by Landlord from the
parking locations set forth on Exhibit L attached hereto and made a part hereof
(such assigned spaces shall be in addition to the unassigned Parking Permits
granted to Tenant). Landlord shall have the right to relocate any or all of the
assigned parking spaces during the Term, provided Landlord relocates such spaces
only within a reasonable distance as determined by Landlord from the
then-existing assigned parking locations. Landlord shall only relocate Tenant’s
assigned parking spaces for a commercially reasonable business decision (which
shall include, but not be limited to, relocating Tenant’s assigned parking to
accommodate another tenant at the Building who leases more space than Tenant or
to create handicapped parking spaces, but shall not include relocating Tenant to
accommodate another tenant who leases less space at the Building than Tenant).
Landlord shall not be obligated to provide Tenant with any additional Parking
Permits or assigned parking spaces. If Tenant fails to observe the Rules and
Regulations with respect to the Parking Facility, then Landlord, at its option
after written notice to Tenant and an opportunity to cure such default, shall
have the right to treat such failure as a default under this Lease and to
terminate Tenant’s Parking Permits and Tenant’s rights to the assigned parking
spaces, without legal process, and to remove Tenant’s vehicles and those of its
employees, licensees or invitees and all of Tenant’s personal property from the
Parking Facility.

B. Subject to Sections 14.3 and 15.3, if all or any portion of the Parking
Facility shall be damaged or rendered unusable by fire or other casualty or any
taking pursuant to eminent domain proceeding (or deed in lieu thereof), and as a
result thereof Landlord or the garage operator is unable to make available to
Tenant the parking provided for herein, then the number of cars which Tenant
shall be entitled to park hereunder shall be proportionately reduced so that the
number of cars which Tenant may park in the Parking Facility after the casualty
or condemnation in question shall bear the same ratio to the total number of
cars which can be parked in the Parking Facility at such time as the number of
cars Tenant had the right to park in the Parking Facility prior to such casualty
or condemnation bore to the aggregate number of cars which could be parked
therein at that time. Subject to applicable Requirements and Encumbrances and
provided neither Landlord nor Tenant have exercised its rights to terminate the
Lease as provided in Article 14 of this Lease, Landlord shall repair the Parking
Facility in the event of a casualty. If Landlord is unable to provide reasonable
substitute parking to Tenant (at no additional out-of-pocket cost to Tenant)
during such repair of the Parking Facility, Landlord shall reimburse Tenant for
Tenant’s reasonable costs to obtain substitute parking during the reconstruction
period.

C. Landlord shall keep the Parking Facility in good order and in a safe, neat
and clean condition and Landlord shall maintain and make all necessary repairs
to such Parking Facility (with the costs of such maintenance and repair to be
included in Operating Costs, subject to the limitations set forth in the
definition of Operating Costs).”

XIII. Cancellation Option. Article 25 of the Lease is hereby deleted in its
entirety and replaced with the following:

1

“ARTICLE 25

CANCELLATION OPTION

A. Subject to the provisions set forth herein, Tenant shall have the right to
terminate this Lease as of September 30, 2016 (the “Cancellation Date”).
Tenant’s cancellation option shall be exercisable by the delivery of a written
notice (the “Cancellation Notice”) to Landlord on or before October 1, 2015,
time being of the essence. If Tenant fails to deliver the Cancellation Notice to
Landlord as required hereunder, Tenant shall be conclusively presumed to have
elected not to exercise Tenant’s cancellation option. Once given, notice of
exercise of Tenant’s cancellation option shall be irrevocable. Only the Tenant
named in this Lease or a Permitted Transferee may exercise the option to cancel
set forth herein.

B. Tenant’s rights to exercise its right to cancel pursuant to this Article 25
are subject to the condition that no Tenant Event of Default shall exist at the
time that Tenant delivers the Cancellation Notice to Landlord. Notwithstanding
the foregoing, if the existence of any such default shall, pursuant to the
foregoing, make ineffective the exercise of such right, such exercise shall
nevertheless become effective as of the originally scheduled date if such
default is cured within the earlier of (i) any applicable cure or grace period
specified in Article 12 hereof or (ii) thirty (30) days after delivery of notice
of such default by Landlord to Tenant.

C. Tenant’s right to exercise Tenant’s cancellation option is made expressly
subject to the condition that, simultaneously with the delivery of the
Cancellation Notice to Landlord, Tenant shall deliver to Landlord the
Cancellation Fee. The “Cancellation Fee” shall be equal to $1,433,451.60.

D. Notwithstanding anything contained herein to the contrary and in addition to
the obligations to remove certain items at the expiration of the Term pursuant
to and in accordance with Section 9.4 and in Articles 26 and 28, if Tenant
exercises its cancellation option as provided in this Article 25, Tenant shall
also be required to remove all Specialty Alterations from the Premises, if any
are identified a the time Landlord approves the Plans for Leasehold Improvements
in the Substitution Space.”

XIV. Signage. Article 26 of the Lease is hereby deleted in its entirety and
replaced with the following:

“ARTICLE 26

SIGNAGE

Tenant currently possesses signage on two (2) sides of the Building’s façade as
more particularly set forth on Exhibit G attached to the Lease (“Façade
Signage”); on the west wall of the first floor high-rise elevator lobby in the
Building, as more particularly set forth in Exhibit H attached to the Lease
(“Lobby Signage”); and on the monument sign at the entrance to the Project which
identifies the Building and tenants and occupants of the Building (“Monument
Signage”). Tenant hereby acknowledges that it has no continuing right under this
Lease to the Façade Signage, Lobby Signage or Monument Signage; provided,
however, Landlord hereby grants Tenant permission to display said signage unless
and until Landlord elects to remove all or a portion of it at Landlord’s sole
and absolute discretion. Tenant shall maintain in their present condition, and
at its sole cost, all of the signage described above for as long as it remains
in place on or about the Building, it being understood that Tenant shall have no
obligation to maintain or repair the electrical components of the Façade Signage
(but Landlord may require that all such electrical illumination be terminated).

If Landlord or another tenant shall elect to remove all or any portion of the
Façade Signage or the Lobby Signage prior to the expiration or earlier
termination of this Lease as aforesaid, the cost of such removal shall not be
borne by Tenant. If the Façade Signage or Lobby Signage remains on the Building
as of the expiration or earlier termination of the Lease, then Tenant shall
promptly remove the Façade Signage and Lobby Signage and repair any and all
damage and holes resulting therefrom, all at Tenant’s sole cost. The cost to
remove Tenant’s name on the Monument Signage shall be paid by Landlord.”

XV. Representations. Each party represents to the other that it has full power
and authority to execute this Amendment. Tenant represents that it has not made
any assignment, sublease, transfer, conveyance of the Lease or any interest
therein or in the Original Premises other than those explicitly recited herein
and further represents that it has received no notice of any claim, demand,
obligation, liability, action or cause of action by any other party respecting,
relating to or arising out of the Original Premises, and Tenant agrees to
indemnify and hold harmless Landlord and the Landlord Related Parties (as
defined in the “Miscellaneous” Section below) from all liabilities, expenses,
claims, demands, judgments, damages or costs, including without limitation,
reasonable attorneys’ fees arising out of a breach of the foregoing
representation. Tenant acknowledges that Landlord will be relying on this
Amendment in entering into leases for the Original Premises with other parties.

XVI. Other Pertinent Provisions. Landlord and Tenant agree that, effective as of
the Reduction Effective Date, the Lease shall be amended in the following
additional respects:

A. Tenant’s Permitted Use. Item U of the Basic Lease Information is amended to
read in its entirety: “General office purposes and uses customarily related
thereto and no other purpose.”

B. Refurbishment. Section 3.3 is hereby deleted in its entirety.

C. Secured Area. All references to the “Secured Area” in the Lease, including
within Sections 6.3, 14.3, and 20.29, are hereby deleted.

D. Corporate Transfer. The last sentence of Section 7.2 is hereby deleted in its
entirety. In addition, Section 7.3 is hereby amended by adding the words “but
without the consent of Landlord” after the word “Landlord” where it appears in
the second line thereof.

E. Right of First Refusal. Article 23 is hereby deleted in its entirety.

F. Specific Improvements. Article 27 is hereby deleted in its entirety.

G. Right of First Offer. Article 29 and Exhibit J are hereby deleted in their
entirety.

H. Parking. Exhibits M and N are hereby deleted in their entirety.

XVII. Landlord’s Address for Notice. Items H and I of the Basic Lease
Information of the Lease are amended to reflect the following addresses for
Landlord:

H. Landlord’s Address for Notice:

GLL US Office, L.P.
c/o CB Richard Ellis, Inc.
6250 North River Road
Rosemont, IL 60018
Attn: Property Manager

With a copy to:

Freeborn & Peters LLP
311 S. Wacker Drive, Suite 3000
Chicago, IL 60606
Attention: Dov Pinchot

I. Landlord’s Address for Payment:

If by Overnight Mail or Courier

Wachovia Bank
GLL US Office, LP–O’Hare Center
Lockbox #933472
3585 Atlanta Ave.
Hapeville, GA 30354

If by Regular Mail

GLL US Office, LP – O’Hare Center
P.O. Box 933472
Atlanta, GA 31193

If by Wire/ACH Transfer
GLL US Office, LP – O’Hare Center
ABA/ACH# 061000227
ABA# 0601000227
Account# 2000028345732

XVIII. Estoppel. Landlord represents and warrants to Tenant that (i) the Lease
is unmodified and in full force and effect and (ii) to the best of Landlord’s
knowledge, (a) there is no existing default by Tenant under the Lease and (b) no
event has occurred or is continuing which, with the lapse of time or with the
giving of notice, or both, will constitute a default by Tenant under the Lease.

XIX. Miscellaneous.

A. This Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. Under no circumstances shall Tenant be
entitled to any Rent abatement, improvement allowance, leasehold improvements,
or other work to the Premises, or any similar economic incentives that may have
been provided Tenant in connection with entering into the Lease, unless
specifically set forth in this Amendment. This Amendment shall not be relied
upon by any other party, individual, corporation, partnership or entity as a
basis for reducing its lease obligations with Landlord or for any other purpose.
Tenant agrees that it shall not disclose any matters set forth in this Amendment
or disseminate or distribute any information concerning the terms, details or
conditions hereof to any person, firm or entity without obtaining the express
written consent of Landlord.

B. Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

C. In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

D. Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

E. The capitalized terms used in this Amendment shall have the same definitions
as set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.

F. Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment other than Jones Lang LaSalle (“Broker”). Tenant
agrees to indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents
(collectively, the “Landlord Related Parties”) harmless from all claims of any
brokers other than Broker claiming to have represented Tenant in connection with
this Amendment. Landlord hereby represents to Tenant that Landlord has dealt
with no broker in connection with this Amendment other than Golub Realty
Services, LLC. Landlord agrees to indemnify and hold Tenant, its trustees,
members, principals, beneficiaries, partners, officers, directors, employees,
and agents, and the respective principals and members of any such agents
(collectively, the “Tenant Related Parties”) harmless from all claims of any
brokers claiming to have represented Landlord in connection with this Amendment.
Landlord agrees to pay a brokerage commission to Jones Lang LaSalle pursuant to
a separate letter agreement between the parties.

G. Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

[Signatures are on next page.]

2

IN WITNESS WHEREOF, this Amendment is executed by Landlord and Tenant on the
first date written above.

LANDLORD

GLL US OFFICE, LP, a Delaware limited partnership



    By: GLL US OFFICE CORP., a Delaware corporation, its General Partner

By: /s/ Edward N. Rime
Name: Edward N. Rime
Its: Vice President


TENANT

DEERFIELD CAPITAL CORP., a Maryland corporation

By: /s/ Francis P. Straub III
Name: Francis P Straub III
Its: CFO

EXHIBIT A

SUBSTITUTION SPACE

[IMAGE OMITTED]



EXHIBIT B

LEASEHOLD IMPROVEMENTS

ARTICLE 1

LEASEHOLD IMPROVEMENTS

Tenant, at its sole cost and expense (subject to payment of the Landlord’s
Contribution), shall perform, or cause to be performed, the work (the “Leasehold
Improvements”) in the Substitution Space provided for in the Plans (as hereafter
defined) submitted to and approved by Landlord. The Leasehold Improvements shall
be constructed in a good and workmanlike fashion, in accordance with the
requirements set forth herein and in compliance with all applicable
Requirements. Landlord’s review and approval of the Plans or any other
submission of Tenant shall create no responsibility or liability on the part of
Landlord for such compliance or for their completeness or design sufficiency.
Tenant shall commence the construction of the Leasehold Improvements promptly
following completion of the pre-construction activities provided for in
Article 3 below and shall diligently proceed with all such construction. Tenant
shall coordinate its Leasehold Improvements so as avoid interference with any
other work being performed by or on behalf of Landlord and other tenants at the
Building.

ARTICLE 2

CONDITION OF THE SUBSTITUTION SPACE

Tenant shall accept the Substitution Space in its “As-Is” condition for the
purpose of completing the Leasehold Improvements.

ARTICLE 3

PRE-CONSTRUCTION ACTIVITIES

(a) Within thirty (30) days after the execution of the First Amendment to Lease
by Landlord and Tenant, Tenant shall submit the following information and items
to Landlord for Landlord’s review and approval which approval or disapproval
(giving reasons in case of disapproval) shall be given within five (5) Business
Days of Landlord’s receipt of each of the following items (provided, however the
approval of the Plans shall be governed by Section 3(b) below):

(i) A detailed construction schedule containing the major components of the
Leasehold Improvements and the time required for each, including the scheduled
commencement date of construction of the Leasehold Improvements, milestone dates
(“Construction Milestone Dates”) and the estimated date of completion of
construction.

(ii) An itemized statement of estimated construction costs, including permits
and architectural and engineering fees.

(iii) The names and addresses of Tenant’s contractors (and the Tenant’s
contractor’s subcontractors and vendors) to be engaged by Tenant for the
Leasehold Improvements (collectively, “Tenant’s Contractors”). Landlord and
Tenant agree that Tenant shall utilize McGuire Engineering for all engineering
drawings that are prepared in connection with the Leasehold Improvements.
Notwithstanding the time frame for approval or disapproval described in Article
3(a) above, if Landlord is not familiar with any of the contractors or
subcontractors submitted by Tenant, Landlord shall have an additional five
(5) Business Days to review and approve or disapprove said contractors or
subcontractors.

(iv) Tenant’s Architect’s (as hereinafter defined) written statement that
Tenant’s Architect has visited the site, inspected and verified existing
conditions as such conditions affect the Plans and construction of the Leasehold
Improvements.

(v) A written statement from Tenant’s Architect accepting the Substitution Space
in its “As-Is” condition.

(vi) Certificates of insurance as hereinafter described in Article 7. Tenant
shall not permit Tenant’s Contractors to commence work until the required
insurance has been obtained and certificates have been delivered to Landlord.

(vii) The Plans for the Leasehold Improvements, which Plans shall be subject to
Landlord’s approval in accordance with Paragraph 3(b) below.

Tenant will update such information and items by notice to Landlord of any
changes.

(b) As used herein the term “Plans” shall mean full and detailed construction
drawings, architectural and engineering plans and specifications covering the
Leasehold Improvements (including, without limitation, architectural,
mechanical, electrical, life safety, fire protection and plumbing working
drawings for the Leasehold Improvements). Subject to Landlord’s Contribution,
Tenant shall pay all costs and expenses of preparing the Plans. The Plans shall
be subject to Landlord’s approval which shall not be unreasonably withheld or
delayed and the approval of all local governmental authorities requiring
approval, if any. Landlord shall give its approval or disapproval (giving
reasons in case of disapproval) of the Plans within seven (7) Business Days
after their delivery to Landlord. If Landlord fails to give its approval or
disapproval of the Plans within said seven (7) Business Day period, Tenant may
send a written notice to Landlord stating that Landlord’s failure to approve or
disapprove the Plans submitted by Tenant within three (3) additional days shall
be deemed approval. If Landlord fails to approve or disapprove of the Plans
within three (3) days of receipt of the second request for approval then the
Plans shall be deemed approved. Landlord agrees not to unreasonably withhold its
approval of said Plans; provided, however, that Landlord shall not be deemed to
have acted unreasonably if it withholds its consent because, in Landlord’s
opinion: (i) the Leasehold Improvements are likely to adversely affect Building
systems, the structure of the Building or the safety of the Building and its
occupants; (ii) the Leasehold Improvements would adversely affect Landlord’s
ability to furnish services to Tenant or other tenants; (iii) the Leasehold
Improvements would increase the cost of operating the Building (unless Tenant
agrees to pay such additional costs); (iv) the Leasehold Improvements would
violate any Requirements; (v) the Leasehold Improvements contain or would
require the use of Hazardous Substances; (vi) the Leasehold Improvements would
materially and adversely affect the exterior appearance of the Building; or
(vii) the Leasehold Improvements would adversely affect another tenant’s
premises. The foregoing reasons, however, shall not be exclusive of the reasons
for which Landlord may withhold consent, whether or not such other reasons are
similar or dissimilar to the foregoing. Landlord shall cooperate with Tenant by
discussing or reviewing preliminary plans and specifications at Tenant’s request
prior to completion of the full, final detailed Plans in order to expedite the
preparation of and the subsequent approval process concerning the final Plans.
If Landlord notifies Tenant that changes are required to the final Plans
submitted by Tenant, Tenant shall, within five (5) Business Days thereafter,
submit to Landlord, for its approval, the Plans amended in accordance with the
changes so required. Such submission of revised Plans shall be accompanied by a
written point by point response from Tenant specifically responding to any
disapprovals or other responses delivered by Landlord to Tenant. Landlord shall
give its approval or disapproval (giving reasons in case of disapproval) of the
changes to the Plans within three (3) Business Days after their delivery to
Landlord. The Plans shall also be revised, and the Leasehold Improvements shall
be changed, to incorporate any work required in the Substitution Space by any
local governmental field inspector. Landlord’s approval of the Plans shall in no
way be deemed to be acceptance or approval of any element therein contained
which is in violation of any Requirements.

(c) No Leasehold Improvements shall be undertaken or commenced by Tenant in the
Substitution Space until the following conditions have been fulfilled:

(i) The Plans for the Substitution Space have been submitted to and approved by
Landlord (or deemed approved as provided herein).

(ii) All necessary building permits have been obtained by Tenant.

(iii) All required insurance coverages have been obtained by Tenant, it being
understood that failure of Landlord to receive evidence of such coverage upon
commencement of the Leasehold Improvements shall not waive Tenant’s obligations
to obtain such coverages.

(iv) Tenant has complied with the provisions of Section 3(a) herein.

ARTICLE 4

CHARGES AND FEES

Subject to Landlord’s Contribution, Tenant shall be responsible for all costs
and expenses attributable to the Leasehold Improvements and Tenant shall pay all
costs and expenses of preparing the Plans. Tenant shall also pay for after-hours
engineer time, where a building engineer is required by Landlord for services or
oversight in connection with the Leasehold Improvements. Such engineer charges
will be at $85 per hour, and shall only be provided after written approval by
Tenant, specifying the number of hours that such after-hours services shall be
required.

Landlord agrees that Tenant shall not be required to pay for the costs of the
following services all of which shall be supplied to Tenant by Landlord during
the construction period of the Leasehold Improvements without charge:
(i) temporary toilets, access to phone service and hot and cold water to the
Premises during the construction period; (ii) all hoisting charges for using the
Building’s freight elevators for the construction of the Leasehold Improvements
(as described in Section 6(h) hereof); and (iii) freight dock services and
normal Building security during Tenant’s construction and move-in period. With
the exception of overtime or after-hours personnel charges (as described in the
paragraph above), Landlord agrees that Tenant shall not be charged for overtime
or after-hours freight elevator, freight dock or hoisting services.

ARTICLE 5

CHANGE ORDERS

All non-cosmetic changes to the final Plans by Tenant must be approved by
Landlord (which approval shall not be unreasonably withheld or delayed) in
advance of the implementation of such changes as part of the Leasehold
Improvements. In addition, any changes to the Plans which would have the result
of creating any of the conditions set forth in (i) through (vii) of Section 3(b)
which entitles Landlord to reasonably withhold its consent shall, in all
instances, require Landlord’s prior consent. If Landlord fails to approve or
disapprove of any changes to the Plans within two (2) Business Days of
Landlord’s receipt of written request of such changes, Landlord’s approval shall
be deemed given. Subject to Landlord’s Contribution, Tenant shall be responsible
for all costs and expenses attributable to any changes. All delays caused by
Tenant initiated change orders, including, without limitation, any stoppage of
work during the change order review process, are solely the responsibility of
Tenant and shall cause no delay in the Commencement Date, or payment of Rent and
performance of other obligations set forth in the Lease.

ARTICLE 6

STANDARDS OF DESIGN AND CONSTRUCTION AND
CONDITIONS OF TENANT’S PERFORMANCE

All work done in or upon the Substitution Space by Tenant shall be done
according to the standards set forth in this Article 6, except as the same may
be modified in the Plans approved by both Landlord and Tenant.

(a) Tenant’s Plans and all design and construction of the Leasehold Improvements
shall comply with all Requirements. Approval by Landlord of the Plans shall not
constitute a waiver of this requirement or assumption by Landlord of
responsibility for compliance. Where several sets of the foregoing laws, codes
and standards must be met, the strictest shall apply where not prohibited by
another law, code or standard.

(b) Tenant shall, at its own cost and expense, but subject to payment by
Landlord of Landlord’s Contribution, obtain all required building permits and,
when construction has been completed, shall, at its own cost and expense, obtain
an occupancy permit for the Substitution Space, which shall be delivered to
Landlord. Tenant’s failure to obtain such permits shall not cause a delay in the
Commencement Date, or the payment of Rent and performance of other obligations
under the Lease.

(c) Tenant’s Contractors shall be licensed contractors, capable of performing
quality workmanship. Tenant shall only use union labor for the performance of
the Leasehold Improvements. All work shall be coordinated with any other
construction or other work in the Building in order not to adversely affect
construction work being performed by or for Landlord or its tenants, it being
understood that in the event of any conflict, Landlord and its contractors and
subcontractors shall have priority over Tenant and Tenant’s Contractors;
provided, however, notwithstanding such priority, Landlord shall not
unreasonably interfere with Tenant’s Contractors in the performance of the
Leasehold Improvements.

(d) Landlord shall have the right, but not the obligation, upon written notice
to Tenant, except in the case of an emergency, to perform, on behalf of and for
the account of Tenant, subject to reimbursement by Tenant, any work (i) which
Landlord deems necessary to be done on an emergency basis or (ii) which pertains
to structural components, Building systems or the general utility systems for
the Building or (iii) which pertains to the erection of temporary safety
barricades or signs during construction or (iv) which pertains to connecting the
Leasehold Improvements with any other work in the Building.

(e) Tenant shall use only new, first-class materials in the Leasehold
Improvements generally of a quality level of Building Standard, except where
explicitly shown in the Plans approved by Landlord and Tenant. Tenant shall,
promptly after Tenant’s receipt of the same, deliver copies of all warranties
obtained by Tenant in connection with the Leasehold Improvements. Such
warranties shall be enforceable by Landlord. In no event shall Landlord be
responsible for any defects in the Leasehold Improvements.

(f) Tenant and Tenant’s Contractors, in performing work, shall not unreasonably
interfere with other tenants and occupants of the Building. Tenant and Tenant’s
Contractors shall make all commercially reasonable efforts and take all
commercially reasonable steps appropriate to construction activities undertaken
in a fully-occupied first-class office building so as not to materially
interfere with the operation of the Building and shall, in any event, comply
with all other reasonable rules and regulations existing from time to time at
the Building. Tenant and Tenant’s Contractors shall take all commercially
reasonable precautionary steps to minimize dust, noise and construction traffic,
and to protect their facilities and the facilities of others affected by the
Leasehold Improvements and to properly police same. Construction equipment and
materials are to be kept within the Substitution Space and delivery and loading
of equipment and materials shall be done at such locations and at such time as
Landlord shall reasonably direct so as not to burden the operation of the
Building.

(g) Landlord shall have the right to order Tenant or any of Tenant’s Contractors
who violate the requirements imposed on Tenant or Tenant’s Contractors in
performing work to cease work and remove its equipment and employees from the
Building. Notwithstanding the foregoing to the contrary, Landlord agrees to give
Tenant at least two (2) Business Days written notice prior to requiring Tenant’s
contractors to cease work and remove its employees and equipment from the
Building, except in the event of an emergency where no such prior notice shall
be required. No such action by Landlord shall delay the Commencement Date, the
payment of Rent and performance of other obligations under the Lease, or
otherwise subject Landlord to any liability of any kind.

(h) Electricity to the Substitution Space shall be the responsibility of Tenant
from the date Tenant takes actual possession of the Substitution Space in
connection with the Leasehold Improvements, and shall be paid for by Tenant
directly to the applicable service provider. Landlord shall ensure that
electrical use in the Substitution Space is separately metered. Use of freight
elevators is subject to scheduling by Landlord and reasonable use by other
tenants, but Landlord shall use commercially reasonable efforts to coordinate
and permit Tenant’s use of such elevators in connection with the Leasehold
Improvements, and such use shall be at no additional cost to Tenant during the
performance of the Leasehold Improvements (provided, however, if Tenant requires
the use of the freight elevator outside of the hours of 7am through 7pm, Monday
through Friday and such after hour use requires a Building engineer to be
present, Tenant shall be responsible for the overtime charges for such
engineer). Tenant shall arrange and pay for removal of construction debris and
shall not place debris in the Building’s waste containers. Landlord, at Tenant’s
request, will arrange for removal of debris and other trash, at Tenant’s sole
cost.

(i) Tenant shall permit access to the Substitution Space, and the Leasehold
Improvements shall be subject to inspection, by Landlord and Landlord’s
architects, engineers, contractors and other representatives, at all reasonable
times during the period in which the Leasehold Improvements are being
constructed and installed and following completion of the Leasehold
Improvements.

(j) Tenant shall proceed with its work expeditiously, continuously and
efficiently, from and after the date of this Lease. Tenant shall notify Landlord
upon completion of the Leasehold Improvements and shall furnish Landlord and
Landlord’s title insurance company (if applicable) with such further
documentation as may be reasonably necessary under Article 8 below.

(k) Tenant shall have no authority to deviate from the Plans in performance of
the Leasehold Improvements, except for cosmetic changes and changes authorized
by Landlord and its designated representative in writing. Additionally, Tenant
shall furnish Landlord with copies of all warranties, guarantees and operating
manuals related to the Leasehold Improvements. Tenant shall furnish to Landlord
“as-built” drawings of the Leasehold Improvements consisting of final
field-marked drawings of the installed condition of each component of the
Leasehold Improvements completed from the Plans marked up daily in the field by
the various trades. Such final field-marked drawings shall be submitted in a
final package by Tenant’s general contractor to Landlord within ninety (90) days
after completion of the Leasehold Improvements. Landlord may retain up to
$25,000.00 from Landlord’s Contribution (and not disburse same to Tenant) until
such final field-marked drawings have been received by Landlord.

(l) Landlord shall have the right to run utility lines, pipes, conduits, duct
work and component parts of all mechanical and electrical systems where
necessary or desirable through the Substitution Space, to repair, alter, replace
or remove the same, and to require Tenant to install and maintain proper access
panels thereto. Such utility lines, pipes, conduits, duct work and component
parts shall be concealed within the walls and ceilings.

(m) Tenant shall impose on and enforce all applicable terms herein against
Tenant’s Architect and Tenant’s Contractors.

(n) The time for performance of all of Tenant’s obligations under this Exhibit B
shall in each instance be extended, without penalty, by the amount of time equal
to any delay caused solely by strikes, riots, acts of nature, shortages of labor
or materials, weather, war, governmental approvals, laws, regulations, or
restrictions, or any other cause of any kind whatsoever that is beyond the
reasonable control of Tenant (collectively, a “Force Majeure Event”); provided
Tenant has promptly and timely delivered written notice to Landlord of such
Force Majeure Event.

ARTICLE 7

INSURANCE AND INDEMNIFICATION

(a) In addition to any insurance which may be required under the Lease, Tenant
shall cause Tenant’s Contractors to secure, pay for and maintain during the
continuance of construction and fixturing work within the Building or
Substitution Space, insurance in the following minimum coverages and limits of
liability:

(i) Tenant Workmen’s Compensation and Employer’s Liability Insurance with limits
of not less than $500,000.00, or such higher amounts as may be required from
time to time by any employee benefit acts or other statutes applicable where the
work is to be performed, and in any event sufficient to protect Tenant’s
Contractors from liability under the aforementioned acts.

(ii) Comprehensive General Liability Insurance including Broad Form Contractual,
Broad Form Property Damage, Personal Injury, Completed Operations and Products
coverages (such Completed Operations and Products shall be provided for a period
of three (3) years after the date of final acceptance of the Leasehold
Improvements), and deletion of any exclusion pertaining to explosion, collapse
and underground property damage hazards, with limits of not less than
$5,000,000.00 combined single limit for bodily injury and property damage.

(iii) Comprehensive Automobile Liability Insurance including Owned, Non-Owned
and Hired Car coverages, with limits of not less than $1,000,000.00 combined
single limit for both bodily injury and property damage.

(iv) “All-risk” builder’s risk insurance upon the entire Leasehold Improvements
to the full insurable value thereof. This insurance shall include the interests
of Landlord and Tenant (and their respective contractors and subcontractors of
any tier to the extent of any insurable interest therein) in the Leasehold
Improvements and shall insure against the perils of fire and extended coverage
and shall include “all-risk” builder’s risk insurance for physical loss or
damage including, without duplication of coverage, theft, vandalism and
malicious mischief. If portions of the Leasehold Improvements are stored off the
site of the Building or in transit to said site and are not covered under said
“all-risk” builder’s risk insurance, then Tenant shall secure and maintain
similar property insurance on such portions of the Leasehold Improvements. Any
loss insured under said “all-risk” builder’s risk insurance is to be adjusted
between Landlord and Tenant and made payable to Landlord as trustee for the
insureds, as their interests may appear.

All policies (except the workmen’s compensation policy) shall be endorsed to
include as additional insured parties Landlord and its property manager and
lender. The waiver of subrogation provisions contained in the Lease shall apply
to all insurance policies (except the Tenant Workmen’s Compensation policy) to
be obtained by Tenant pursuant to this paragraph. The insurance policy
endorsements shall also provide that all additional insured parties shall be
given thirty (30) days’ prior written notice of any cancellation or non-renewal
of coverage (except that ten (10) days’ notice shall be sufficient in the case
of cancellation for non-payment of premium) and shall provide that the insurance
coverage afforded to the additional insured parties thereunder shall be primary
to any insurance carried independently by said additional insured parties.
Additionally, where applicable, each policy shall contain a cross-liability and
severability of interest clause.

(b) Without limitation of the indemnification provisions contained in the Lease
but subject to the terms of Section 13.4 of the Lease, to the fullest extent
permitted by law Tenant agrees to indemnify, protect, defend and hold harmless
Landlord and its partners, directors, officers, employees and agents, from and
against all claims, liabilities, losses, damages and expenses of whatever nature
arising out of or in connection with the Leasehold Improvements or the entry of
Tenant or Tenant’s Contractors into the Building and the Substitution Space,
including, without limitation, mechanic’s liens or the cost of any repairs to
the Substitution Space or Building necessitated by activities of Tenant or
Tenant’s Contractors and bodily injury to persons in connection with the
construction of the Leasehold Improvements, except and to the extent that such
claims, liabilities, losses, damages and expenses arise out of the negligent act
or omission of Landlord or Landlord’s contractors or architects.

ARTICLE 8

LANDLORD’S CONTRIBUTION; CONSTRUCTION ESCROW; PERIODIC PAYMENTS

(a) Provided that Tenant is not in default hereunder or under the Lease,
Landlord shall contribute $548,962 (the “Landlord’s Contribution”) as Landlord’s
share of the cost of the Leasehold Improvements and Tenant shall have sole
responsibility for the payment of any excess of the cost of the Leasehold
Improvements over the amount of the Landlord’s Contribution.

As provided in Section VI.A of the First Amendment to Lease, Tenant shall cause
the Issuer (as defined therein) to deliver $1,000,000 (“Tenant’s Deposit”) into
a construction escrow account with Chicago Title and Trust Company (“CT”) (or
such other title company selected by Landlord and reasonably acceptable to
Tenant) (“Construction Escrow”), pursuant to the escrow instructions attached
hereto as Schedule A (“Escrow Instructions”). In addition, within five
(5) Business Days after the date Tenant completes Tenant’s Deposit, Landlord
shall deliver the Landlord’s Contribution into the Construction Escrow. The
Landlord’s Contribution and Tenant’s Deposit shall be paid out to Tenant’s
Contractors and Tenant’s Architect on a proportionate, pari passu basis, based
upon the value of the work for which payment is requested to be applied to the
cost of the applicable Leasehold Improvements (subject to a “market” retainage
not to exceed 10%). All such payments out of the Construction Escrow shall be
made in accordance with the conditions set forth in this Exhibit.

CT shall examine the sworn statements and lien waivers provided by Tenant and
Tenant’s Contractors (as required herein) and, if so required by Landlord,
insure against mechanic lien claims for work done through the date of Tenant’s
Contractors’ most recent request for payment, in which case Tenant agrees to
comply with the reasonable requirements of the title company.

At least fifty percent (50%) of the $1,548,962 comprising the Construction
Escrow funds must be applied by Tenant toward the costs for all improvements
other than those costs listed on Exhibit A to the Escrow Instructions (“Required
Improvements”). Landlord’s architect shall verify in writing when and if the 50%
threshold described above is met. If less than 50% of the Construction Escrow
funds are applied toward Required Improvements by January 1, 2011, or if any
Event of Default under the Lease, occurs (beyond all applicable notice and cure
periods) prior to such date, then the balance of the Construction Escrow funds
shall be immediately disbursed to and belong to Landlord upon Landlord
delivering to CT an affidavit that affirms the facts set forth immediately
above; provided, however, any amounts of such disbursement that are received by
Landlord in excess of $548,962 shall be applied by Landlord toward compensation
for Landlord’s damages sustained as a result of Tenant’s breach of the Lease or
to pay Tenant’s outstanding obligations under the Lease, including without
limitation, Tenant’s obligation to complete the Required Improvements. If 50% or
more of the Construction Escrow funds has been applied toward Required
Improvements by the earlier of (i) January 1, 2011 or (ii) the date that Tenant
actually commenced business operations in the Substitution Space, then Landlord
shall promptly thereafter deliver written direction for CT to disburse such
balance within three (3) business days to Tenant and the balance of the
Construction Escrow funds shall be immediately disbursed to and belong to
Tenant.

If Tenant is in default hereunder or under the Lease (as amended) at any time
that a payment is scheduled to be disbursed from the Construction Escrow, no
payment shall be made from the Construction Escrow unless and until the default
is cured to Landlord’s reasonable satisfaction.

(i) Periodically, but not more frequently than once per month, Tenant may submit
to Landlord and CT a payment request for costs of the Leasehold Improvements
incurred and not previously paid, which payment request shall be accompanied by
the items required in Article 3 of the Construction Escrow.

(b) Within thirty (30) days after final completion and installation of the
Leasehold Improvements, Tenant shall submit to Landlord a detailed breakdown of
the total amount of the costs of the Leasehold Improvements, together with final
waivers of liens, contractors’ affidavits, and architects’ certificates in such
form as may be reasonably required by Landlord, Landlord’s title insurance
company and Landlord’s lender, if any, from all parties performing labor or
supplying materials or services in connection with the Leasehold Improvements,
showing that all of said parties have been compensated in full and waiving all
liens in connection with the Substitution Space and Building.

ARTICLE 9

MISCELLANEOUS

(a) Except as set forth herein or in the Lease, Landlord has no agreement with
Tenant and has no obligation to do any work with respect to the Substitution
Space.

(b) Time is of the essence hereunder.

(c) Tenant’s failure to pay any amounts owed by Tenant hereunder when due or
Tenant’s failure to perform its obligations hereunder shall also constitute a
default under the Lease (subject to the notice and cure periods provided
therein) and Landlord shall have all the rights and remedies granted to Landlord
under the Lease for nonpayment of any amounts owed thereunder or failure by
Tenant to perform its obligations thereunder.

(d) Notices hereunder shall be given in the same manner as under the Lease.

(e) The liability of Landlord hereunder or under any amendment hereto or any
instrument or document executed in connection herewith shall be limited as
provided in the Lease.

(f) The headings set forth herein are for convenience only.

(g) This Exhibit and the Lease (as amended) set forth the entire agreement of
Tenant and Landlord regarding the Leasehold Improvements, and may only be
amended if in writing, duly executed by both Landlord and Tenant.

(h) Tenant has designated Gensler Architecture, Design & Planning P.C., as its
architect (“Tenant’s Architect”) for purposes of preparing the architectural
portions of the Plans for the Leasehold Improvements.

This Agreement shall not be deemed applicable to any additional space added to
the original Substitution Space at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original
Substitution Space or any additions thereto in the event of a renewal or
extension of the original term of the Lease, whether by any options under the
Lease or otherwise, unless expressly so provided in the Lease or any amendment
or supplement thereto.

EXHIBIT C

FORM OF LETTER OF CREDIT


[see attached]

      BANK OF AMERICA – CONFIDENTIAL  
PAGE: 1
DATE:      , 2009  


IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER:    
ISSUING BANK
BANK OF AMERICA, N.A.
1000 W. TEMPLE STREET
7TH FLOOR, CA9 — 705-07-05
LOS ANGELES, CA 90012-1514
BENEFICIARY
GLL US OFFICE, L.P.
A DELAWARE LIMITED PARTNERSHIP
C/O GLL REAL ESTATE PARTNERS
200 SOUTH ORANGE AVENUE  
APPLICANT
DEFERRED AND COMPANY, LLC
C/O DEERFIELD CAPITAL
MANAGEMENT LLC
ONE O’HARE CENTER
SUITE 1920
ORLANDO, FL 32801  
6250 NORTH RIVER ROAD
ROSEMONT, IL 60018
AMOUNT  



NOT EXCEEDING USD 1,333,400.00
NOT EXCEEDING ONE MILLION THREE HUNDRED THIRTY THREE THOUSAND FOUR HUNDRED AND
00/100’S US DOLLARS

EXPIRATION

MAY 1, 2011 AT OUR COUNTERS

WE HEREBY ESTABLISH IN YOUR FAVOR OUR IRREVOCABLE STANDBY LETTER OF CREDIT
NUMBER        WHICH IS AVAILABLE WITH BANK OF AMERICA, N.A. BY PAYMENT AGAINST
PRESENTATION OF THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENTS IF ANY
AND YOUR DRAFTS AT SIGHT DRAWN ON BANK OF AMERICA, N.A.

PARTIAL DRAWING AND MULTIPLE PRESENTATIONS ARE PERMITTED.

ALL DRAFT(S) DRAWN UNDER THIS LETTER OF CREDIT MUST INDICATE, “DRAWN UNDER BANK
OF AMERICA, N.A. IRREVOCABLE STANDBY LETTER OF CREDIT NO.    DATED      , 2009.”

THIS LETTER OF CREDIT WILL BE AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A
PERIOD OF ONE (1) YEAR FROM THE EXPIRATION DATE SET FORTH ABOVE AND UPON EACH
ANNIVERSARY OF SUCH DATE, UNLESS WE SEND YOU NOTICE IN WRITING BY REGISTERED
MAIL OR OVERNIGHT COURIER SERVICE AT LEAST THIRTY (30) DAYS PRIOR TO SUCH
EXPIRATION DATE, THAT WE ELECT NOT TO EXTEND THIS CREDIT. IN ANY EVENT, THIS
LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND MARCH 31, 2021.

IT IS A CONDITION Of’ THIS LETTER OF CREDIT THAT THE AMOUNT AVAILABLE FOR
DRAWINGS HEREUNDER, WILL BE AUTOMATICALLY REDUCED ON THE

BANK OF AMERICA – CONFIDENTIAL PAGE: 2

THIS IS AN INTEGRAL PART OF LETTER OF CREDIT NUMBER:

REDUCTION DATE TO THE AVAILABLE AMOUNT AS PER THE FOLLOWING SCHEDULE, UNLESS
SUCH AMOUNT IS REDUCED TO A LESSER AMOUNT BY OUR HONORING OF ANY PREVIOUS
DRAWINGS:

     
REDUCTION DATE
OCTOBER 1, 2010
  AVAILABLE AMOUNT
USD 500,000.00

THIS LETTER OF CREDIT IS TRANSFERRABLE IN FULL AND NOT IN PART. ANY TRANSFER
MADE HEREUNDER MUST CONFORM STRICTLY TO THE TERMS HEREOF AND TO THE CONDITIONS
OF RULE 6 OF THE INTERNATIONAL STANDBY PRACTICES (TSP98) FIXED BY THE
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.

SHOULD YOU WISH TO EFFECT A TRANSFER UNDER THIS CREDIT, SUCH TRANSFER WILL BE
SUBJECT TO THE RETURN TO US OF THE ORIGINAL CREDIT INSTRUMENT, ACCOMPANIED BY
OUR FORM OF TRANSFER, PROPERLY COMPLETED AND SIGNED BY AN AUTHORIZED SIGNATORY
OF YOUR FIRM, BEARING YOUR BANKER’S STAMP AND SIGNATURE AUTHENTICATION AND
PAYMENT OF OUR TRANSFER FEE. SUCH TRANSFER FORM IS AVAILABLE UPON REQUEST.

WE HEREBY ENGAGE WITH THE BENEFICIARY THAT DRAFT(S) DRAWN UNDER AND IN
COMPLIANCE WITH THE TERMS OF THIS LETTER OF CREDIT WILL BE DULY HONORED UPON
PRESENTATION, AS SPECIFIED HEREIN.

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (TSP98),
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 590.

IF YOU REQUIRE ANY ASSISTANCE OR HAVE ANY QUESTIONS REGARDING THIS TRANSACTION,
PLEASE CALL 1-800-541-6096 OPT 1.

AUTHORIZED SIGNATURE

THIS DOCUMENT CONSISTS OF 2 PAGE(S).

3

SCHEDULE A

ESCROW INSTRUCTIONS

[attached]

4